Case 3:19-cv-00240-MMD-CBC Document 1-5 Filed 05/09/19 Page 1 of 2




   EXHIBIT E
                   Case 3:19-cv-00240-MMD-CBC Document 1-5 Filed 05/09/19 Page 2 of 2




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 19752694
Notice of Service of Process                                                                            Date Processed: 05/04/2019

Primary Contact:           Timothy Mountz
                           Financial Industry Regulatory Authority, Inc. (FINRA)
                           1735 K Street NW
                           Washington, DC 20006-1506

Electronic copy provided to:                   Angela Saffoe
                                               Sara Jeffries
                                               B. Brooks
                                               Jessica Sarkis
                                               Suzanne Duddy
                                               Fariba Naim
                                               Terri Reicher

Entity:                                       Financial Industry Regulatory Authority, Inc.
                                              Entity ID Number 3418835
Entity Served:                                Financial Industry Regulatory Authority, Inc.
Title of Action:                              In Re: Pee Pee Pop Trust, Pee Pee Pop Trust II, Pee Pee Pop Trust III, Man
                                              Cub Trust, Man Cub Trust II, Man Cub Trust III, Dated July 22, 2013
Document(s) Type:                             Motion
Nature of Action:                             Contract
Court/Agency:                                 Washoe County District Court, NV
Case/Reference No:                            R19-00231
Jurisdiction Served:                          Nevada
Date Served on CSC:                           05/03/2019
Answer or Appearance Due:                     Other/NA
Originally Served On:                         CSC
How Served:                                   Regular Mail
Sender Information:                           William E. Peterson
                                              775-785-5440

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
